In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated December 15, 1961, which denied, without a hearing, his application to vacate a judgment of said court, rendered January 7, 1958, after trial, convicting him (and two codefendants) of kidnapping, robbery M the first degree, sodomy in the first degree (two counts) and possession of a dangerous weapon as a misdemeanor, and imposing sentence. The judgment of conviction was affirmed (10 A D 2d 726); leave to appeal to the Court of Appeals was denied by a Judge of the Court of Appeals; and certiorari to the Supreme Court of the United States was also denied (364 U. S. 888). Order affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.